CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED






zebralogo.jpg [zebralogo.jpg]ZEBRA® PARTNERCONNECT PROGRAM
       
AMENDMENT TO PARTNERCONNECT™ EVM DISTRIBUTION AGREEMENT
THIS AMENDMENT ("Amendment") is entered between:
 
Symbol Technologies, LLC. (formerly known as Symbol Technologies, Inc.), a
corporation formed under Delaware law with an office at One Zebra Plaza
Holtsville, NY 11742 ("Symbol”); and
Zebra Technologies International, LLC, with an office at 3 Overlook Point,
Lincolnshire IL 60069
(“ZTI”)


Zebra Technologies do Brasil – Comércio de Produtos de Informática Ltda., a
company incorporated and organized under the laws of Brazil, with offices at Av.
Magalhães de Castro, 4800, sala 72-A, Cidade Jardim, CEP 05676-120, São Paulo,
SP (“Zebra Brazil”)
(collectively “Zebra”)
And
ScanSource, Inc., a company incorporated in South Carolina, with its registered
office at 6 Logue Court, Greenville, South Carolina 29615 (“ScanSource").
ScanSource Latin America, Inc. a ScanSource Affiliate incorporated in Florida,
whose registered business address is 1935 NW 87 Avenue, Miami, Florida 33172
(“ScanSource Latin America”)
CDC Brazil Distribuidora de Technologias Especiais Ltda., a ScanSource Affiliate
incorporated and organized under the laws of Brazil, with offices in the City of
São José dos Pinhais, State of Paraná, at Avenida Rui Barbosa, 2529, Módulos 11
and 12, Bairro Jardim Ipê, CEP: 83055-320, enrolled with the Taxpayer Register
(CNPJ/MF) under No. 05.607.657/0001-35 (“ScanSource Brazil”)


SCANSOURCE DE MEXICO S. DE R.L. DE C.V., a ScanSource Affiliate incorporated in
Mexico, whose registered business address is Calle 4 No. 298, Colonia
Franccionamiento Industrial Alce Blanco, Naucalpan de Juarez, Estado de México
53370 (“ScanSource Mexico”)


(Collectively “Distributor”)


“Zebra” and the “Distributor” are referred to collectively as “Parties” and
individually as a “Party”.


WHEREAS:
 
(A)
The Parties entered on February 12, 2014 into an agreement that was renamed, as
of April 11, 2016, to: PartnerConnect™ EVM Distribution Agreement, (as amended)
(“Distribution Agreement”), which relates to Zebra Enterprise Visibility and
Mobility (“EVM”) products and services, and which, as acknowledged by the
Parties by entering into this Amendment, is in full force and effect and valid
as when this Amendment is executed;



(B)
With the integration of Zebra’s existing channel programs into the Zebra
PartnerConnect Program, Zebra has aligned certain core systems, tools and
processes, and in order to provide a simplified, unified experience to
Distributor, certain terms included in the Distribution Agreement must be
amended as of May 1, 2017 or at a later date to be solely determined and
communicated to Distributor by Zebra (the “Effective Date”);



Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED






(C)
Zebra’s Asset Identification and Tracking (“AIT”) products and services, shall
continue not to be within the scope of the Distribution Agreement and shall not
be within the scope of this Amendment.



THEREFORE, in consideration of the mutual covenants and promises, and subject to
the terms and conditions of the Distribution Agreement and this Amendment, the
Parties have agreed with the following amendments to the Distribution Agreement
as of the Effective Date.


1.
Unless otherwise noted herein, all terms not herein defined shall have the
meanings ascribed thereto in the Distribution Agreement. Except as expressly set
forth herein, the terms and conditions of the Distribution Agreement shall
remain in full force and effect provided, however, that in the event of any
conflict between the provisions set forth in this Amendment and those in the
Distribution Agreement, the provisions in this Amendment shall prevail.



2.
Effective on the Effective Date, Symbol assigns all of its rights and
obligations under the Distribution Agreement to ZTI, an Affiliate thereof and
ScanSource Brazil assigns all of its rights and obligations under the
Distribution Agreement to ScanSource Brasil Distribuidora De Technologias Ltda.



3.
By executing this Amendment and effective as of the Effective Date: (i) Symbol
agrees to assign all of its rights and obligations under the Distribution
Agreement to ZTI; (ii) ZTI agrees to become a Party to the Distribution
Agreement and to this Amendment and to be bound by the obligations of Symbol
thereunder; and (iii) Distributor expresses its consent to the assignment by
Symbol of all of its rights and obligations under the Distribution Agreement to
ZTI. Likewise, by executing this Amendment and effective as of the Effective
Date: (i) ScanSource Brazil agrees to assign all of its rights and obligations
under the Distribution Agreement to ScanSource Brasil Distribuidora De
Technologias Ltda; (ii) ScanSource Brasil Distribuidora De Technologias Ltda
agrees to become a Party to the Distribution Agreement and to this Amendment and
to be bound by the obligations of ScanSource Brazil thereunder; and (iii) Symbol
and ZTI express their consent to the assignment by ScanSource Brazil of all of
its rights and obligations under the Distribution Agreement to ScanSource Brasil
Distribuidora De Technologias Ltda.

 
4.
Transactions with Government. Notwithstanding anything to the contrary contained
in the Distribution Agreement, all transactions with any government,
governmental or regulatory entity or body, department, commission, board, agency
or instrumentality of the United States of America and of any state, local or
regional division thereof (hereinafter a “US Governmental Authority”) or any
transaction in which a US Governmental Authority is the End User or is directly
or indirectly providing funds for the transaction, whether through a prime
contract or a subcontract thereunder or a grant or other transaction, shall be
subject to the additional terms and conditions contained in the Transaction with
Government, Sales to Government Attachment, posted at
www.zebra.com/partnerconnect-tc or any equivalent website thereof.



5.
In Schedule 2 (Terms and Conditions of Sale) Under Section 1.0 (Price and
Discount), Section 1.3 will be deleted in its entirety and replaced with the
following:



"1.3 Changes to Product prices. In the event of a: (1) price decrease
Distributor’s account shall be credited in an amount equal to the difference
between the price Distributor paid for the relevant Products and the new
decreased Product List Price set by Zebra, subject to verification by Zebra, for
each unsold unit in Distributor inventory, in transit, or on Orders acknowledged
by Zebra up until the effective date of the decrease. Units must be unused and
undamaged. Such credit shall be issued to Distributor’s account with Zebra
within [*****] days. Orders received by Zebra subsequent to the effective date
of the price decrease, will be invoiced at the new, reduced price; (2) price
increase- Zebra will provide [*****] days written notice to Distributor prior to
any price increase. Firm, accepted Orders in backlog, and Orders received by
Zebra prior to the effective date of the increase, will be invoiced at the
original price. “
 
6.
In Schedule 2 (Terms and Conditions of Sale) under Section 4.0 (Shipping and
Risk of Loss) Section 4.1 will be deleted in its entirety and replaced with the
following:





Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“4.1 Unless otherwise agreed in writing, shipment of Products will be FCA
Origin, freight collect, with the Origin point being ZTI’s distribution center
in the US (INCOTERMS 2010). Risk of loss shall pass from ZTI to Distributor upon
delivery to a common carrier or Distributor’s representative at the shipping
location. Distributor shall have the responsibility to pay for insurance; all
claims for damage must be filed by Distributor directly with carrier; (b) absent
specific instructions, ZTI will select the carrier for shipment, but by doing
so, will not thereby assume any liability in connection with shipment nor shall
the carrier in any way be construed to be the agent of ZTI; (c) ZTI shall not be
liable for any damages or penalty for delay caused solely by transportation or
failure to give notice of such delay. “
7.
In Schedule 2 (Terms and Conditions of Sale) Section 3.3 will be deleted in its
entirety and replaced with the following:

“3.3    Provided Distributor complies with all Zebra’s Product return criteria
as detailed in paragraph 3.2 above, full credit will be applied to Distributor’s
account as follows: (A) credit will be issued toward Product purchases from
Zebra in accordance with this paragraph 3.3; and (B) such credit will be applied
to Distributor’s account within [*****] days following receipt and acceptance of
the Product at the Zebra designated location. “


8. The following provision will be added to the main body of the Distribution
Agreement as Section 26 thereof:


“26. Personal Data.


(i) Personal data means any information relating to an identified or an
identifiable natural person (“Personal Data”). An identifiable natural person is
one who can be identified, directly or indirectly, in particular by reference to
an identification number, or to one or more factors specific to the physical,
physiological, mental, economic, cultural or social identity of that person.
Distributor may provide Personal Data to Zebra about its employees, its
customers, End-Users and / or any other identifiable natural persons.


(ii) Zebra may collect, use, access, store, disclose, transfer, and otherwise
process (collectively, “Process”) data, including Personal Data, and disclose it
to its officers, Affiliates and third party service providers, only to the
extent such Processing is performed for the benefit of Distributor or for the
purpose of furthering the mutual business interests of both Distributor and
Zebra. The limitations of the foregoing allow Zebra to Process such data for the
following purposes: (1) Conduct business under this Agreement and exercise its
rights and obligations thereunder and under the Program, (2) Provide and support
Products that are orderable or sellable by Distributor (including improving and
personalizing such Products), and (3) send communications, including promotional
communications, that further the mutual business interests of Distributor and
Zebra. Personal Data shall be considered as Confidential Information disclosed
by Distributor and be treated in accordance with the provisions of Schedule 6
Confidentiality, of the Agreement.


(iii) Zebra’s Processing of Personal Data will comply with applicable federal,
state, local and foreign laws, rules, regulations, and directives relating in
any way to the privacy, confidentiality, or security of Personal Data
(collectively, “Privacy Laws”). The list of the Zebra Affiliates which will be
the processors of the Personal Data is available at
https://www.zebra.com/us/en/about-zebra/contact-zebra.html.
  
(iv) Zebra may engage third party service providers to provide storage and other
processing services for Zebra for the purpose of conducting business under the
Agreement and the Program. providing the Products and/or Services to
Distributor. Zebra shall retain only third party service providers that have
agreed to comply with applicable privacy and security obligations that are
substantially similar to those required by this Amendment.


(v) Zebra may transfer Personal Data to its Affiliates and / or third party
service providers located in other jurisdictions which may not have data
protection legislation that provides “adequate” or “equivalent” protection
within the meaning of laws in Distributor’s jurisdiction, although such
transfers will be protected in accordance with the privacy, and security
provisions of this Amendment and applicable Privacy Laws.


(vi) Pursuant to applicable regulations, Zebra maintains reasonable technical,
administrative, and physical safeguards designed to protect data, including
Personal Data, against accidental or unlawful destruction, loss, alteration, or
unauthorized Processing, disclosure or access (hereinafter, “Information
Security Incident”).


Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED






(vii) Zebra will inform Distributor within five (5) business days of any
Information Security Incident involving Distributor Personal Data. Notice will
be made telephonically to Creighton Lynes at 864.286.4906 and via email to
creighton.lynes@scansource.com. Zebra will promptly take all necessary and
advisable corrective actions, and will cooperate fully with Distributor in all
reasonable and lawful efforts to investigate and mitigate such Information
Security Incident. The content of any notifications and/or publications to
Distributor’s customers related to any Information Security Incident regarding
Distributor Personal Data must be approved by Distributor prior to distribution
to allow Zebra to comply with applicable law, which approval shall not be
unreasonably withheld or delayed.


(viii) Distributor acknowledges that Zebra is reliant on Distributor for
direction as to the extent to which Zebra is entitled to Process Personal Data.
Subject to the limitations of this Section 26 of the Agreement and applicable
law, Distributor expressly agrees that Zebra is permitted to use Personal Data
to perform direct marketing activities via email, telephone, text messaging, fax
or postal mail (“Marketing Communications”). If Distributor or any individual
wishes to: opt out of receiving Marketing Communications at any time; request
access to any Personal Data held about them; have any Personal Data held about
them amended; or prevent any processing of Personal Data, Distributor
acknowledges that Zebra can be contacted as specified in Zebra’s Privacy
Statement, available at
https://www.zebra.com/gb/en/about-zebra/company-information/compliance/information-privacy/privacy-statement.html,
and Zebra agrees to comply with such legitimate requests.


(ix) By way of agreeing to the Agreement, Distributor, on its own behalf and on
behalf of the persons Zebra deals with at Distributor’s organization, expressly
consents to receive from Zebra and its contractors, agents and representatives,
written material including Program-related information and commercial and
promotional marketing and sales information, via electronic messaging such as
email, texting, instant messaging and any other form of electronic transmission
(collectively, “Electronic Communications”). Distributor may withdraw its
consent to receive the Electronic Communications at any time by contacting Zebra
at
http://www.zebra.com/id/zebra/na/en/index/about_zebra/our_company/compliance/privacy_statement.html,
or an equivalent thereof, and Zebra agrees to comply with such requests to
withdraw consent.


(x) Notwithstanding Distributor’s right to opt-out from receiving Marketing
Communications and Electronic Communications and to request the return or
destruction of Personal Data as specified in Sub Sections (vii), (ix) and (xiii)
herein, Distributor may not refuse Zebra’s communications related to Program
Elements’ changes or modifications, whether such communications are made by
utilizing Personal Data or not.


(xi) Distributor represents, warrants and undertakes to Zebra that Distributor
complies with any applicable laws and has provided any and all necessary notices
to, and obtained any and all requisite privacy consents from relevant
individuals necessary to permit the activities referred to above.


(xii) Distributor acknowledges that Zebra is reliant on Distributor for
direction as to the extent to which Zebra is entitled to Process the Personal
Data. Consequently, Zebra will not be liable for any claim brought by
Distributor or any third party arising from any action or omission by Zebra, to
the extent that such action or omission resulted directly from Distributor's
instructions.


(xiii) Upon Distributor’s request, Zebra will return to Distributor, or at
Distributor’s request, securely destroy, any Personal Data in Zebra’s
possession, custody or control.


9.
This Amendment and any amendments of addenda thereto may be executed in two or
more of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. A facsimile copy or computer image,
such as a PDF or tiff image, of a signature shall be treated as and shall have
the same effect as an original signature.  In addition, a true and correct
facsimile copy or computer image of this Amendment and any amendments or addenda
thereto shall be treated as and shall have the same effect as an original signed
copy of this document.





Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS HEREOF, the Parties have executed this Amendment under hand on the
date first above written. 




SYMBOL TECHNOLOGIES, LLC.
SCANSOURCE, INC.



By:     /s/ Thomas E. Sheahen        By:    /s/ Brenda McCurry    


Name:    Thomas E. Sheahen        Name:    Brenda McCurry    


Title:    VP N.A. Channel Sales        Title:    VP Merchandising    


Date:    May 2, 2017        Date:    May 1, 2017    
    










ZEBRA TECHNOLOGIES INTERNATIONAL, LLC
SCANSOURCE LATIN AMERICA, INC.



By:     /s/ Thomas E. Sheahen        By:    /s/ Gerald Lyons    
Name:    Thomas E. Sheahen        Name:    Gerald Lyons    
Title:    VP N.A. Channel Sales        Title:    Director    
Date:    May 2, 2017        Date:    May 1, 2017    








ZEBRA TECHNOLOGIES DO BRASIL    SCANSOURCE DE MEXICO S. DE R.L. DE C.V.
– COMÉRCIO DE PRODUTOS DE    
INFORMÁTICA LTDA.     


By:     /s/ Roberto Mota        By:    /s/ Gerald Lyons    
Name:    Roberto Mota        Name:    Gerald Lyons    
Title:    Director        Title:    Board of Managers    
Date:    May 4, 2017        Date:    May 1, 2017    
    






Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




SCANSOURCE BRASIL DISTRIBUIDORA    CDC BRASIL DISTRIBUIDORA DE TECNOLOGIAS
DE TECHNOLOGIAS LTDA.
ESPECIAIS LTDA.



By:     /s/ Gerald Lyons        By:    /s/ Gerald Lyons    
Name:    Gerald Lyons        Name:    Gerald Lyons    
Title:    Advisory Board        Title:    Advisory Board    
Date:    May 1, 2017        Date:    May 1, 2017    
    






Amendment to EVM PartnerConnect™ Zebra- ScanSource Distribution Agreement
©2017 ZIH Corp and / or its Affiliates.  All rights reserved. Proprietary and
Confidential.
Rev. January 2017

